 

UN|TED STATES D|STR|CT COURT
M|DDLE D|STR|CT OF PENNSYLVAN|A

JEREL HANDY,
on behalf of CKaron Handy

P|aintifi
C|V|L No. 3:19-cv-0201
v.

(Judge Mariani)
HOUTZDALE PR|SON, gt ai.,

Defendants
ORDER
AND NOW, this Mday of March, 2019, for the reasons set forth in the
Memorandum of this date, |T |S HEREBY ORDERED THAT:

 

1. The C|erk of Court is directed to TRANSFER this action to the United
States District Court for the Western District of Pennsy|vania.

2. The C|erk of Court is directed to CLGSE this case.

3. Disposition of P|aintist motion to proceed in forma pauperis wi||

be left to the discretion of the transferee c rt.

    

 

E(obert D. Mariani
United States District Judge

 

